Claims 1-17 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (US 2005/0034253 A1).
Meier et al. (US’ 253 A1) teaches a printing ink composition comprising a dye mixture that can be present as a preparation in solid form by adding electrolyte salts customary such as sodium chloride and auxiliaries customary in commercial dyes such as buffer substances contain sodium bicarbonate (see page 9, paragraph, 0121) and wherein the dye mixtures are present as powder or granulates and contain between 20 to 90%  by weight and the buffer substances (sodium bicarbonate) are present in a total amount of up to 5% by weight (see page 9, paragraph, 0122) and the electrolyte salt (sodium chloride) in the amount of 0.5 to 25 mSm (see page 11, paragraph, 0145) and wherein the inks may be prepared in a conventional manner by mixing the components in water to form a dye solution as claimed in claims 1-3, 8-11 and 13-16 (see page 12, paragraph, 0161) and wherein the dye mixtures are reparable in a conventional manner as by mechanically mixing the individual dyes with additionally contain customary auxiliaries in the desired amount as claimed in claims 4-7 (see page 9, paragraph, 0126). 
The instant clams differ from the teaching of Meier et al. (US’ 253 A1) by reciting dispensing the mixed sodium chloride and the dye into a dye bottle.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the dyeing mixture of Meier et al. (US’ 253 A1) by dispensing the dyeing mixture in a bottle to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Meier et al. (US’ 253 A1) that refers to dyebath for holding the dye mixture (see pages 12-13, paragraph, 0173), and, thus, the person of the ordinary skill in the art would expect such a dye mixture may be formulated and mixed in any container including the bottle as claimed and would expect such a method to have similar property to those claimed, absent unexpected results.
With respect to claims 4-9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the method of Meier et al. (US’ 253 A1) by using filler machine and tumbler machine as claimed to arrive at the claimed invention based on the teaching of Meier et al. (US’ 253 A1) that refers to a conventional manner such as mechanically mixing the individual dyes (see page 9, paragraph, 0126), and, thus the person of the ordinary skill in the art would expect such a method for mixing and preparing the dye mixture would have similar property to those claimed, absent unexpected results. 
Further, with respect to claims 11-12 and 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of dyeing ingredients in the dyeing mixture in order to get the maximum effective amounts of these ingredients in the dyeing mixture and the person of the ordinary skill in the art would expect such a formulation to have similar property to those claimed, absent unexpected result.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761